DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “important” in claim 1-3, 7-10, 14, 16, 17, and 20 a relative term which renders the claim indefinite. The term “important characteristic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1, 2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1, 8, and 15
establishing an evaluation model of factor weights and an evaluation model of factor scores by training weight data and score data of multiple factors; 
 acquiring factor information in a current environment; 
inputting the factor information in the current environment into the evaluation models of the factor weights and the factor scores; 
calculating dynamic weight data and score data of multiple factors in the current environment;
determining a current risk evaluation result by inputting the dynamic weight data and the score data of multiple factors in the current environment into a risk evaluation model; 
determining whether the current environment satisfies a predefined first condition in respect of environmental important characteristic; 
  sampling the weight data and the score data of the multiple factors, when the current environment satisfies the predefined first condition in respect of environmental important characteristic; and
adjusting the evaluation models of the factor weights and the factor scores respectively by training the sampled weight data and the sampled score data of the multiple factors.  
	The limitations of independent claim 1, 8,  15as detailed above, as drafted, falls within the “Mental processes” grouping of abstract ideas namely concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” because the claims disclose evaluating, inputting, determining sampling and calculating . Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a server, processor, storage device, and  non-transitory computer readable storage medium,. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of evaluating, inputting, determining sampling and calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of device, non-transitory computer readable storage media, and processor, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,

meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,

computing components (as evidenced from [0014] of the applicant’s specification for example, “The acquiring device  can be an electronic device having at least one sensing device, and is used for collecting environmental information based on a deep learning project. The electronic device can be a smart terminal device, such as a smart phone, a tablet, a laptop computer, or a
desktop computer etc...”
            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2-7, -9-14, 15-20 appear to merely further limit the abstract idea and as such, the analysis of dependent claims 2-7, -9-14, 15-20 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goel et al.(US 2018/0349817)
 	Claim 1, 8: Goel discloses a risk evaluating method based on deep learning applied in a server comprising:  	establishing an evaluation model of factor weights and an evaluation model of factor scores by training weight data and score data of multiple factors; [0050-0056], [0094-0097]; [0241]; [0237]; and [0293]) 	 acquiring factor information in a current environment; [0161] 	inputting the factor information in the current environment into the evaluation models of the factor weights and the factor scores; [0049,0050-0053] 	calculating dynamic weight data and score data of multiple factors in the current environment;[0128]
 	determining a current risk evaluation result by inputting the dynamic weight data and the score data of multiple factors in the current environment into a risk evaluation model; [0128,0140]
 	determining whether the current environment satisfies a predefined first condition in respect of environmental important characteristic; [0270, 0279]
[0039, 0291] and
 	adjusting the evaluation models of the factor weights and the factor scores respectively by training the sampled weight data and the sampled score data of the multiple factors. [0050-0053, 0291]

 	Claim 2, 9, 16: Goel discloses the method according to claim 1, further comprising:
 	 acquiring the factor information in the current environment, when the current environment does not satisfy the predefined first condition in respect of environmental important characteristic; [0134]
 	inputting the factor information in the current environment into the evaluation models of the factor weights and factor scores; [0050-0056]and
 	calculating dynamic weight data and score data of multiple factors in the current environment. [0136]

 	Claim 3, 10, 17: Goel discloses the method according to claim 1, further comprising: 	 determining whether the current environment satisfies a predefined second condition in respect of environmental important characteristic; [0060]
 	inputting the factor information in the current environment into the evaluation models of the factor weights and the factor scores, when the current environment satisfies the predefined second condition in respect of environmental important characteristic;[0075] and
 [0136]

 	Claim 4,11, 18: Goel discloses the method according to claim 1, further comprising: determining the multiple factors, the weight data of each factor, and the score data  of each factor through Analytic Hierarchy Process.[0089]

 	Claim 5,12, 19: Goel discloses the method the method according to claim 1, the method of establishing an evaluation model of factor weight and factor score by training the weight data and score data of multiple factors comprises: training the weight data and the score data of the factor in a neural network respectively, until actual output values and target output values are within an allowable error range; and establishing the evaluation model of the factor weights and the evaluation model of the factor scores. [0274-0276]

 	Claim 6, 13: Goel discloses the method according to claim 1, the method of determining a risk evaluation result comprises: calculating a risk value according to the input dynamic weight data and the score data of multiple factors and the risk evaluation model. [0089]

 	Claim 7, 14, 20: Goel discloses the method according to claim 1, wherein the first condition in respect of environmental important characteristic is a lower threshold value of a predefined range of total score value of multiple factors, the method of determining whether the current environment satisfies the predefined first condition in respect of environmental important characteristic comprises: [0125]
[0124]

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621